DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a data collection unit, a vector data processing unit, a raster data processing unit, and a polygon generation unit in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a data collection unit configured to separately collect vector data and raster data; a vector data processing unit configured to generate ground-truth images of a previously set size by processing the vector data; a raster data processing unit configured to generate divided raster images of the set size by processing the raster data; and a polygon generation unit configured to generate predicted polygons through machine learning of the ground-truth images and the divided raster images and generate polygons which can be applied to raster data-based map building based on the predicted polygons and the ground-truth images” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the corresponding functions.
The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargieman et al. (US 20170250751) in view of Fang et al. (US 20190072407), and further in view of Colvill et al. (US 5521722).
Regarding claim 1, Kargieman discloses An apparatus for building a map using machine learning and image processing (Kargieman, “[0042] In a particular non-limiting implementation, Convolutional Neural Networks (CNN) are instanced in a CPU or GPU or an FPGA or AI accelerator onboard a satellite in orbit, and used to process images captured with a high-resolution camera, in real-time, and produce vector maps containing object shapes and object labels present in the original image data. [0043] The images that are effectively downloaded to the ground may be stored in an image analytics training platform, where they can be used to build training sets and to train machine learning algorithms, such as, for example, convolutional neural networks, deep belief networks, deep learning neural networks, and other suitable machine learning algorithms, to do image segmentation, labeling, object recognition and analysis”), the apparatus comprising: 
a data collection unit configured to collect vector data and raster data; a vector data processing unit configured to generate ground-truth images by processing the vector data; a raster data processing unit configured to generate divided raster images by processing the raster data (“Kargieman, figs.3&5, “[0055] Optionally, the ground station may send the satellite updated vector and raster maps to support the SLAs in the Contracts in the updated list. [0060] With reference to FIG. 3, a pictorial flow diagram of the tasks performed by in-orbit satellites 300 is represented, including a nominal image processing pipeline, vector and raster processing and predictive modeling. [0075] Raster processing: At block 326, images, mosaics or areas of interest in images or mosaics are transformed, pixel-by-pixel into images of the same size and shape. [0089] Image segmentation 414 may include one or more techniques for partitioning a digital image into multiple sets of pixels, which may be referred to as superpixels. [0086] The algorithms executed in orbit work with raster data (e.g., calculations on a pixel-by-pixel basis), and with vector data (e.g., cartographical data, image segments, objects like buildings, roads, rivers, corn-fields, etc.), and can derive new raster and vector layers”); and 
a polygon generation unit configured to generate predicted models through machine learning of the ground-truth images and the divided raster images and generate models which can be applied to raster data-based map building based on the predicted models and the ground-truth images (Kargieman, “[0043] The images that are effectively downloaded to the ground may be stored in an image analytics training platform, where they can be used to build training sets and to train machine learning algorithms, such as, for example, convolutional neural networks, deep belief networks, deep learning neural networks, and other suitable machine learning algorithms, to do image segmentation, labeling, object recognition and analysis. [0078] Predictive Models: At 334, based on a collection of images, mosaics, areas of .
On the other hand, Kargieman fails to explicitly disclose but Fang discloses a vector data processing unit configured to generate ground-truth images of a previously set size by processing the vector data; a raster data processing unit configured to generate divided raster images of the set size by processing the raster data (Fang, “[0039] In some implementations, the map data can include vector data, raster data partitioned into "tiles" of a fixed size, a combination of vector data and raster data, and/or in any other suitable format.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kargieman and Fang. That is, applying the fixed size of Fang to the vector and raster images of Kargieman. The motivation/ suggestion would have been to enable to combine the vector images and raster images for further processing.
On the other hand, Kargieman in view of Fang fails to explicitly disclose but Colvill discloses a data collection unit configured to separately collect vector data and raster data (Colvill, col.19, lines 13-20, “Additional devices may be connected via the adaptor 8 with the processor 1 such as raster image input devices selected from a colour raster scanner, a video camera and the like which enable a raster colour separation of an original image into red, green and blue components; or vector input devices for example selected from a pressure sensitive stylus operated digitising tablet, a tablet and puck, a mouse, or a vector input from a separate computer system”); and polygon image (Colvill, col.3, lines 6-9, “In object based design systems 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Colvill into the combination of Kargieman and Fang, to include all limitations of claim 1. That is, applying the separate collecting of vector and raster data of Colvill to the vector and raster images of Kargieman and Fang, and applying the polygon image of Colvill to the models of Kargieman and Fang. The motivation/ suggestion would have been for selectively combining the image content data and colour data to enable selected images to be viewed separately or in combination (Colvill, col.3, lines 29-32). 
Regarding claim 6, Kargieman in view of Fang and Colvill discloses The apparatus of claim 1, wherein Fang discloses the raster data processing unit includes a raster data dividing unit configured to generate a preset number or more of divided raster images for machine learning by dividing the raster data into pieces of the set size (Fang, “[0039] In some implementations, the map data can include vector data, raster data partitioned into "tiles" of a fixed size, a combination of vector data and raster data, and/or in any other suitable format”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kargieman and Fang. That is, applying the fixed size of Fang to the vector and raster images of Kargieman, to obtain a preset number of divided raster images with a fixed size. The motivation/ suggestion would have been to enable to combine the vector images and raster images for further processing.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargieman in view of Fang and Colvill, and further in view of Kim (US 20020070932).

On the other hand, Kargieman in view of Fang and Colvill fails to explicitly disclose but Kim discloses wherein the vector data processing unit includes a data parsing unit configured to separately parse the pieces of vector data so that formats or coordinate systems of the pieces of vector data coincide with each other when at least one of the file formats or the coordinate systems of the vector data differ from each other (Kim, “[0045] In step 622, the coordinate system conversion is required because the vertex data and vector data in each of the plurality of formats are different from each other so the system makes them uniform and suitable for use on a specific software viewer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim into the combination of Kargieman and Fang and Colvill, to include all limitations of claim 2. That is, adding uniform the vector data format of Kim Fang to the vector and raster images of Kargieman. The motivation/ suggestion would have been for selectively combining the image content data and colour data to enable selected images to be viewed separately or in combination (Colvill, col.3, lines 29-32). 
Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargieman in view of Fang and Colvill, and further in view of Yokoyama (US 20090037102).
Regarding claim 3, Kargieman in view of Fang and Colvill discloses The apparatus of claim 1, wherein a vector data dividing unit configured to generate the ground-truth images by dividing the map into sections of the set size, has been disclosed (see claim mapping in claim 1).
 a map generation unit configured to generate a map using the vector data and color- code respective classes of the map (Yokoyama, “[0017] FIG. 2 is a schematic diagram illustrating a vector map image in which each face has a different color. [0036] As a result, every location on the map belongs to one of the faces (each surrounded by a bold line in the diagram). In this manner, it is transformed into a vector map image G2 where each face stands out with a different color”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yokoyama into the combination of Kargieman and Fang and Colvill, to include all limitations of claim 3. That is, adding color coding of the vector map of Yokoyama to the vector data of Kargieman, Fang and Colvill. The motivation/ suggestion would have been to provide an information processing device and additional information providing method that can efficiently provide valuable additional information regarding a current position in line with users' desire (Yokoyama, [0011]). 
Regarding claim 4, Kargieman in view of Fang, Colvill and Yokoyama discloses The apparatus of claim 3.
On the other hand, Kargieman in view of Fang and Colvill fails to explicitly disclose but Yokoyama discloses wherein the map generation unit color-codes the respective classes of the map in different colors  (Yokoyama, “[0017] FIG. 2 is a schematic diagram illustrating a vector map image in which each face has a different color. [0036] As a result, every location on the map belongs to one of the faces (each surrounded by a bold line in the diagram). In this manner, it is transformed into a vector map image G2 where each face stands out with a different color”). The same motivation of claim 3 applies here. 
(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargieman in view of Fang and Colvill, and further in view of Meler et al. (US 20180262683).
Regarding claim 5, Kargieman in view of Fang and Colvill discloses The apparatus of claim 1.
On the other hand, Kargieman in view of Fang and Colvill fails to explicitly disclose but Meler discloses wherein the set size is a training data size preset for machine learning (Meler, “[0076] The image portions in the training data should match the size of image portions that will be assessed by the machine learning module”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Meler into the combination of Kargieman and Fang and Colvill, to include all limitations of claim 5. That is, applying the same size principle of Meler to the system of Kargieman, Fang and Colvill. The motivation/ suggestion would have been for training a machine learning module to enable evaluation of image stitching quality (Meler, [0074]). 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargieman in view of Fang and Colvill, and further in view of Choi et al. (US 7327897).
Regarding claim 7, Kargieman in view of Fang and Colvill discloses The apparatus of claim 1.
On the other hand, Kargieman in view of Fang and Colvill fails to explicitly disclose but Choi discloses wherein the raster data processing unit includes a coordinate correction unit configured to correct coordinates of the raster data with coordinates of an actual map according to an accuracy of reference coordinates of the raster data (Choi, col.6, lines 10-16, “Next, a difference value between coordinates of the satellite image calculated using the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Choi into the combination of Kargieman and Fang and Colvill, to include all limitations of claim 7. That is, adding the correction process of Choi to correct the raster images of Kargieman, Fang and Colvill. The motivation/ suggestion would have been precisely correcting geometrically distorted satellite images (Choi, abstract). 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargieman in view of Fang and Colvill, and further in view of Ma (US 20130004065).
Regarding claim 8, Kargieman in view of Fang and Colvill discloses The apparatus of claim 1.
On the other hand, Kargieman in view of Fang and Colvill fails to explicitly disclose but Ma discloses wherein the raster data processing unit includes an image correction unit configured to remove machine learning hindrance elements present in the divided raster images (Ma, “[0014] The processor is programmed to analyze the aerial images to remove clouds /shadows or other obstructing artifacts in the images by combining clear pixels from each of the two or more temporally spaced aerial images”. Therefore, the clouds/shadows correspond to machine learning hindrance elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ma into the combination of Kargieman and Fang . 
Allowable Subject Matter
Claims 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9, it recites, inter alia, a vector data conversion unit configured to generate predicted vector data by converting the predicted polygons into vector data; and an accuracy verification unit configured to verify an accuracy of the predicted vector data by comparing the ground-truth images and the predicted vector data and determine the predicted polygons as polygons which can be applied to map building based on the raster data according to a verification result.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        5/6/2021